UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-12019 A. Full title of plan and the address of the plan, if different from that of the issuer named below: Quaker Chemical Corporation Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Quaker Chemical Corporation One Quaker Park 901 E. Hector Street Conshohocken, PA 19428-2380 Table of Contents Quaker Chemical Corporation Retirement Savings Plan Table of Contents Page Number Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4–8 Additional Information* Schedule I – Schedule of Assets (Held at End of Year) 9 *Other supplemental schedules required by Section2520.103-10 of the Department of Labor Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. Signature 10 Exhibits Exhibit 23 – Consent of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm To the Participants and Administrator of the Quaker Chemical Corporation Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of the Quaker Chemical Corporation Retirement Savings Plan (the “Plan”) as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for each of the years then ended.The Plan’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Quaker Chemical Corporation Retirement Savings Plan as of December 31, 2010 and 2009, and the changes in its net assets available for benefits for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplemental information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as awhole. /s/ ASHER & COMPANY, Ltd. Philadelphia, Pennsylvania June28, 2011 1 Table of Contents QUAKER CHEMICAL CORPORATION RETIREMENT SAVINGS PLAN Statements of Net Assets Available for Benefits As of December31, Assets Investments, at fair value Registered investment companies: Columbia Small Cap Growth Fund, Inc. $ $ Vanguard 500 Index Fund Investor Shares * * Vanguard Balanced Index Fund Investor Shares Vanguard Extended Market Index Fund Investor Shares Vanguard International Growth Fund Investor Shares * * Vanguard Prime Money Market Fund Vanguard Target Retirement 2005 Fund Vanguard Target Retirement 2010 Fund Vanguard Target Retirement 2015 Fund Vanguard Target Retirement 2020 Fund Vanguard Target Retirement 2025 Fund Vanguard Target Retirement 2030 Fund Vanguard Target Retirement 2035 Fund Vanguard Target Retirement 2040 Fund Vanguard Target Retirement 2045 Fund Vanguard Target Retirement 2050 Fund Vanguard Target Retirement Income Vanguard Total Bond Market Index Fund Investor Shares * * Vanguard U.S. Growth Fund Investor Shares Vanguard Windsor II Fund Investor Shares Total registered investment companies Vanguard Retirement Savings Trust * * Quaker Chemical Corporation Stock Fund # * * Vanguard Brokerage Option Common Stock Registered Investment Companies Total investments Receivables Employer’s contributions Participant contributions Participant notes receivables Other receivable — Total receivables Total assets $ $ Liabilities Due to brokerage $ — $ Total payables $ — $ Net assets available for benefits $ $ * Represents 5% or more of net assets available for benefits. # A portion of this investment option is non participant-directed. The accompanying notes are an integral part of the financial statements. 2 Table of Contents QUAKER CHEMICAL CORPORATION RETIREMENT SAVINGS PLAN Statements of Changes in Net Assets Available for Benefits Year Ended December31, Additions Investment income: Interest and dividend income, investments $ $ Interest income, participant loans Net appreciation in fair value of investments Contributions: Employer Participant Other additions: Plan merger assets transfer in — Total additions Deductions: Payment of benefits Total deductions Net increase Net assets available for plan benefits: Beginning of year End of year $ $ The accompanying notes are an integral part of the financial statements. 3 Table of Contents Quaker Chemical Corporation Retirement Savings Plan Notes to Financial Statements NOTE 1 – DESCRIPTION OF PLAN The following description of the Quaker Chemical Corporation Retirement Savings Plan (the “Plan”) provides only general information. The Plan document is a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan for certain U.S. employees of the Quaker Chemical Corporation (the “Company”) and adopting affiliates (AC Products, Inc.(“AC”) and Epmar Corporation (“Epmar”)). The Plan is administered by the Pension Plan Committee, which is appointed by the Company’s Board of Directors, and is subject to the Employee Retirement Income Security Act of 1974 (“ERISA”). Employees of the Company are eligible to participate in the Plan on their first day of employment or as soon as administratively practicable thereafter, unless specified differently in any bargaining unit agreement. Plan Amendments The Plan was amended: effective November 1, 2010 to permit in-service distributions from a participant’s rollover account; effective November 30, 2010 to provide service credit for prior service with D.A. Stuart; effective December 2, 2010 to permit Roth 401(k) deferrals and catch-up contributions; and effective January 1, 2011 to (i) permit AC and Epmar employees to participate in the plan upon hire, (ii) permit discretionary matching contributions on behalf of AC and Epmar participants at a later date, (iii) exclude temporary employees of the Company from participation in the Plan, and (iv) permit in-service distributions by a participant upon reaching age 59 ½. The Plan was subsequently amended and restated generally effective January 1, 2010, except as otherwise provided for in the plan. Contributions Participants may elect to contribute on a before-tax basis any whole percentage of their compensation, up to 50%, during the year, not to exceed the annual Internal Revenue Code limits. At the discretion of the Pension Committee, the Plan matches 50% of each participant's contributionup to 6%of compensation,except, for plan years ending before 2011, those participants designated as AC participants or Epmar participants.Beginning in 2011, AC and Epmar have the ability to make discretionary matching contributions on behalf of AC & Epmar participants respectively.In addition, the Plan provides for a nonelective nondiscretionary contribution on behalf ofCompany non-bargaining participants who have completed one year of service equal to 3% of the eligible participant's compensation. All employer contributions may be allocated to the Company Stock Fund, at the sole discretion of the Pension Plan Committee. Participants may diversify the investment of Plan funds that are automatically invested in the Company Stock Fund. The Company’s Board of Directors (AC’s Board of Directors with respect to AC participants) reserves the right to make future discretionary nonelective contributions, which are allocated on the basis of eligible participants’ applicable compensation. Upon completing one year of service, an eligible participant is eligible to receive discretionary nonelective contributions on the first day of the month coinciding with or next following the date on which the participant meets the one year of service requirement.Epmar participants are not eligible for a discretionary nonelective contribution. Participants who are eligible to make contributions and who have or will attain age 50 before the end of the Plan year are eligible to make catch-up contributions in accordance with, and subject to, the limitations of the Internal Revenue Code Section414(v). No Company matching contributions are made with respect to catch-up contributions. In March 2009, the Company suspended its matching contribution and elected to make its nonelective nondiscretionary contribution in shares of Company common stock.The Company restored its matching contribution in January 2010.Non-cash contributions made by the Company were $1,488,806 and $782,087 in 2010 and 2009 respectively. Participant Accounts Each participant’s account is credited with the participant’s contribution and allocation of (a)the Company’s contributions and (b)Plan earnings. Participant Notes Receivable Participants may borrow from their fund accounts (other than amounts invested in the Company Stock Fund) an amount limited to the lesser of $50,000 or 50% of the participant’s vested account balance. The loans bear interest at a rate equal to the prevailing rate of interest charged for similar loans by lending institutions in the community plus 1%. The term of each participant loan generally may not exceed five years. Interest rates at December31, 2010 and 2009 ranged from 4.25% to 10.25%. Payment of Benefits Generally, upon separation of service, for any reason, a participant may receive a lump sum amount equal to the value of the participant’s account. In addition,a participant may elect to take an in-service distribution from his rollover account (effective November 1, 2010) or upon reaching age 59-1/2 (after 2010). If a participant’s vested account balance exceeds $1,000, the participant may defer payment until the first of the month coincident with or next following attainment of age 65. Hardship Withdrawals Participants who receive a hardship withdrawal from their account will not be eligible to make contributions for six months following the receipt of the hardship withdrawal. 4 Table of Contents Quaker Chemical Corporation Retirement Savings Plan Notes to Financial Statements - Continued Vesting Participants are fully vested in Company matching contributions, Company discretionary nonelective contributions, Company nondiscretionary nonelective contributions and employee deferrals plus actual earnings upon entering the Plan. Plan Termination Although it has not expressed any intent to do so, the Company has the right to terminate the Plan subject to the provisions of ERISA. NOTE 2 – SUMMARY OF ACCOUNTING POLICIES Basis of Accounting The Plan’s financial statements are prepared on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value.Fair value is the price that would be received to sell an asset paid to trasfer a liability in an orderly transaction between market participants at the measurement date. Refer to Note 3 – Fair Value Measures for further information. Purchases and sales of investments are recorded on a trade-date basis. Interest income is accrued when earned. Dividend income is recorded on the ex-dividend date. Capital gain distributions are included in dividend income. Payment of Benefits Benefits are recorded when paid. Vanguard Retirement Savings Trust The Vanguard Retirement Savings Trust is composed of an investment in a master trust which invests in fully benefit-responsive contracts.As described in the Financial Accounting Standards Board’s (“FASB”) guidance on fully benefit-responsive investment contracts, fully benefit-responsive investment contracts held by a defined contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate a permitted transaction under the terms of the plan. Any material difference between the fair value of these investments and their contract value is to be presented as a separate adjustment line in the statement of net assets available for benefits, because contract value is the relevant measurement attribute for that portion of net assets available for benefits attributable to fully benefit-responsive investment contracts. Management has determined that the estimated fair value of the Plan's indirect investments in fully benefit-responsive contracts as of December 31, 2010 and 2009 approximates contract value. New Accounting Guidance The Plan adopted FASB’s guidance regarding the classification of participant loans on the Statement of Net Assets Available for Benefits.The guidance reclassifies participant loans as Plan receivables from investments measured at fair value.The guidance was effective for Plan years ended December 31, 2010 and is retrospectively applied for all periods presented.Accordingly, participant loans have been reclassified on the Statement of Net Assets Available for Benefits for the plan year ended December 31, 2009. Risks and Uncertainties The Plan provides for investment options in various investment securities.Investment securities are exposed to various risks such as interest rate, credit and overall market volatility risks.Due to levels of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. NOTE 3 – FAIR VALUE MEASURES The Plan applies the guidance of the FASB regarding fair value measurements.The guidance establishes a common definition for fair value to be applied to U.S. GAAP guidance requiring use of fair value, establishes a framework for measuring fair value, and expands disclosure about such fair value measurements.This guidance does not require any new fair value measurements, but rather applies to all other accounting pronouncements that require or permit fair value measurements. The Plan adopted FASB’s guidance regarding the classification of participant loans in the Plan’s financial statements as a Plan receivable rather than as an investment at fair value.Accordingly, participant loans are no longer included in the investment fair value hierarchy, and the 2009 fair value hierarchy has been retrospectively adjusted.In addition, the Plan adopted FASB’s guidance regarding the presentation of investments at fair value.The guidance requires presentation of investments in accordance with their risk profiles.Accordingly, the 2009 fair value hierarchy has been retrospectively adjusted to conform to the current plan year presentation. The guidance utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: 5 Table of Contents Quaker Chemical Corporation Retirement Savings Plan Notes to Financial Statements - Continued · Level 1:Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. · Level 2:Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly. These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. · Level 3:Unobservable inputs that reflect the reporting entity’s own assumptions. The following is a description of the valuation methodologies used for the investments measured at fair value, including the general classification of such instruments pursuant to the valuation hierarchy: Registered Investment Companies The shares of registered investment companies are valued at quoted market prices in an exchange and active markets, which represent the net asset values of shares held by the Plan at year end and are classified as Level 1 investments. Small Capitalization Stock Fund The small capitalization stock fund is comprised of investments in the Quaker Chemical Stock Fund, which is composed of shares of the Company and uninvested cash.The shares of the Company are traded in an exchange and active markets and are classified as a Level 1 investment. Common Stock Common stock is valued at quoted market prices in an exchange and active markets, and is classified as a Level 1 investment. Common/Collective Trust Investment in the Vanguard Retirement Savings Trust is valued based upon the quoted redemption value of units owned by the Plan at year end.Units of the trust are not available in an active exchange and active market, however, the fair value is determined based on the underlying investments in the Vanguard Retirement Master Trust as traded in an exchange and active market and is classified as a Level 2 investment. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. As of December 31, 2010 and 2009, the Plan’s investments measured at fair value on a recurring basis were as follows: Fair Value Measurements at December 31, 2010 Fair Value Using Fair Value Hierarchy as of Assets December 31, 2010 Level 1 Level 2 Level 3 Large capitalization registered investment companies $ $ $
